Order entered April 24, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00149-CV

                             CURTIS C. PENNINGTON, Appellant

                                             V.

                  JOHN P. FIELDS AND KYLE B. PHILLIPS, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-15018

                                         ORDER
       Before the Court is appellant’s April 19, 2019 unopposed second motion for extension of

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief due on or

before May 23, 2019. Appellant is cautioned that further extensions are disfavored absent

extenuating circumstances.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE